Citation Nr: 1225089	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ear disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a service-connected cervical spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability (depressive disorder, claimed as a nervous condition).


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and had active federal duty through the National Guard from October 2002 to September 2003 and from September 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in San Juan, Puerto Rico, which denied service connection for a low back disability and a right ear disability, and from a December 2009 rating decision which denied service connection for a depressive disorder and declined to reopen a claim for service connection for hypertension.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a local hearing at the RO in a May 2009 notice of disagreement.  The Veteran withdrew the request in an August 2009 submission.  He has not requested a Board hearing despite being provided the opportunity to do so in his August 2009 and June 2010 substantive appeals.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The Board received evidence directly from the Veteran in March 2011, which addresses the psychiatric disability claim.  As will be discussed below, the Board remands that claim for additional development and the RO will have the opportunity to consider the evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of service connection for a depressive disorder, claimed as a nervous condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed February 2008 RO rating decision, of which the Veteran was notified in February 2008, denied his claim of entitlement to service connection for hypertension.

2.  Evidence received since the February 2008 RO decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether hypertension was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for hypertension.

3.  The Veteran does not have a current disability of the right ear.

4.  The Veteran's back disability is not related to service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, denying the claim of service connection for hypertension, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for hypertension; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A right ear disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.304 (2011).

4.  The Veteran's back disability was not incurred in or aggravated by active service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's prior claim for hypertension was denied in a February 2008 rating decision.  He was provided notice of the decision and his procedural and appellate rights in February 2008.  The Veteran filed claims for service connection for a low back disability and for a right ear disability discussed below in October 2008.  The Veteran was evaluated at a November 2008 VA examination for the low back disability.  The Veteran's hypertension was not addressed.  

The Veteran's VA treatment records were obtained in January 2009.  While these note the presence of the Veteran's hypertension, they do not address the grounds of the denial.  No other material, communications or evidence, was received by the RO within the one year period following the February 2008 rating decision notice.  Thus, the Board concludes that new and material evidence was not received in the one year period following the notice of the February 2008 denial.  See 38 C.F.R. § 3.156(b).  The February 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The February 2008 rating decision denied service connection for hypertension because the condition did not manifest during the Veteran's original period of active service or during a presumptive period thereafter, but in 1991, when the Veteran was not in a qualifying duty status through either active duty, active duty for training or inactive duty for training, and there was no evidence to show aggravation of his hypertension during his periods National Guard service, including active service from 2002 to 2003 and from 2005 to 2006.  

The evidence received since the February 2008 rating decision is largely irrelevant to the petition to reopen.  The Veteran's medical records, from both VA and private sources, note the presence of hypertension (which is not in dispute) but do not address whether the hypertension was initially manifest during a period of qualifying service, within one year of his separation from active duty in 1978 or whether the hypertension was aggravated in such a period of qualifying service.  Two lay statements from M.G. and N.D.V. do not mention hypertension at all.  The Board finds that this evidence is new, but not material to the grounds of the prior final denial.  

The Veteran's filings in support of his claim do address the hypertension claim.  His August 2009 petition to reopen states that his hypertension was aggravated during service in Kosovo and Guantanamo Bay.  His January 2010 notice of disagreement states that he thought that his hypertension was incurred during his combat tours of service and requested a VA examination in connection with the claim.  Finally, his June 2010 substantive appeal indicates that his hypertension was aggravated by his service as shown by his service treatment records for 2002 to 2003 and 2005 to 2006.  

The Board finds that these statements are not competent lay evidence.  Lay evidence can be competent in service connection claims when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Veterans are generally competent to give evidence about what they experience, but are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran here fails to report any lay observable symptoms related to his hypertension.  He makes assertions without evidentiary foundation, lay or medical, in his August 2009 petition to reopen and his January 2010 notice of disagreement.  The Veteran does make reference to evidence in his June 2010 substantive appeal, but this is comprised of his review of his service treatment records, which were of record and considered in the prior decision.  The Veteran offers no new lay observations nor reports any contemporaneous medical diagnosis.  See Jandreau.  The Board finds that the Veteran's statements are not competent evidence.  See King.  The content of the Veteran's service treatment records are not new to the claims file and cannot support reopening.  The Board concludes that the Veteran's statements where new are not material and where material are not new.  Reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen his service connection claim for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

The Veteran contends that service connection is warranted for a right ear disability and for a back disability.  For the reasons that follow, the Board finds that the Veteran does not have a right ear disability and that his back disability is not related to service or a service-connected disability.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Veteran's October 2008 claim, May 2009 notice of disagreement, and August 2009 substantive appeal do not indicate what disorder the Veteran is claiming.  There is no description of any lay symptoms that the Veteran has.  The August 2009 substantive appeal indicates that the Veteran thought his disability was incurred in his combat tours.

The Board notes that the Veteran is not a combat veteran for VA purposes.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The combat presumption contained in 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

The Veteran's VA treatment records show that he complained of right ear pain in 2010.  A June 2010 primary care note indicates that the Veteran was complaining of otalgia and that he had been evaluated by the Ear, Nose and Throat service which found no pathology, providing evidence against this claim of high probative value.  

The Veteran has also submitted a copy of an April 2006 treatment record from his service treatment records.  This document shows right side jaw pain and that he had a liver panel performed.  

In reviewing the Veteran's service treatment records, the Board notes another April 2006 entry, with the same date as the document submitted by the Veteran, which noted the presence of ear pain.  There is no follow-up record.  

The Veteran was also provided a May 2007 VA general medical examination in connection with a different claim.  At that time, the Veteran noted intermittent episodes of right ear pathology but told the examiner that he had sought treatment which had found nothing wrong.  The Veteran's ears were normal at the time of the May 2007 VA examination, providing more evidence against this claim.  

To the extent that the Veteran is attempting to obtain service connection for right ear pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds that service connection is not available for the right ear pain complaints.

The RO also considered whether the hearing loss was present.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Veteran was tested repeatedly throughout service and after service for hearing loss.  Results from October 1975, February 1977, March 1983, May 1985, May 1995, November 2002, August 2003, May and August 2005 show that the puretone threshold scores have never exceeded 20 dB for either ear in any of the 500 to 4000 ranges above.  Speech recognition scores were not tested.  The Board notes, however, that the Veteran has never complained of hearing loss.  The Board finds that the Veteran does not have a hearing loss disability of the right ear.  

In light of the specific findings in June 2010 that the Veteran's right ear pain has no associated pathology, the Board finds that the Veteran's claimed disability is no more than pain.  As stated, pain alone cannot be service-connected.  See Sanchez-Benitez.  There being no pathology to support a diagnosis, the Board concludes that the Veteran has no current disability of the right ear.  Service connection for a right ear disability must be denied.  See Degmetich.  

The Board turns to the Veteran's back disability claim.  The Veteran was seen for a November 2008 VA examination.  The Veteran was found to have mild lumbar spondylosis by x-ray.  A November 2008 MRI showed intervertebral disc bulges and herniations at the L2-3, L3-4, L4-5, and L5-S1 levels, with mild to moderate stenosis.  

The Veteran contends that the low back disability is somehow related to his service-connected cervical spine disability.  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

Lay evidence can be competent and sufficient to establish the elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has not reported how he knows that his low back disability is related to his cervical spine disability.  The Veteran has not reported any lay observable symptoms or anything that a medical professional has told him regarding such a relationship.  

The Board has reviewed the remaining lay evidence, which consists of statements from N.D.V. and M.G.  These statements do not address the Veteran's low back disability in any way.

The Veteran's treatment records also do not relate the low back and cervical spine disability.  These records do show the existence of both, but say nothing regarding a causal or aggravation relationship.

The Veteran was seen for a November 2008 VA examination.  The examiner interviewed the Veteran and reviewed the claims file.  The Veteran was found to have mild spondylosis, as discussed above.  The examiner stated that the Veteran's disability was the result of aging and that the two disabilities were in different anatomical regions, providing highly probative evidence against the Veteran's contention. 

The Board finds that the preponderance of the evidence is against a relationship between the Veteran's low back disability and his cervical spine disability.  There is no competent evidence relating the two together.  The Veteran's treatment records do not address the question.  The only competent medical opinion is the November 2008 opinion indicating that the low back disability is the result of aging.  There is no competent medical or lay evidence to suggest the possibility of an aggravation relationship.  

The Board has considered alternative theories of entitlement.  For direct service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records do not show the presence of a low back disability.  The closest record is a 2003 record indicating that the Veteran had back pain due to the use of crutches after breaking his left ankle.  The pain resolved and is not further mentioned.  The Veteran reported onset of low back pain in 2007 during his November 2008 VA examination.  This would be after the conclusion of his last period of active service.  The Veteran reported a vague history of thigh pain in his VA treatment records in 2009 and 2010.  The only certain date provided by the Veteran is that contained in the 2008 VA examination report.  As such, there is no lay evidence relating the low back disability to service.  The medical evidence of record does not otherwise relate the Veteran's low back disability to any of his periods of service or any incident of service.  The Board concludes that there is no in-service incurrence event shown on the record nor is there a relationship between the current disability and service.  Service connection on a direct basis must fail.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not been diagnosed with osteoarthritis.  The Veteran cannot benefit from the presumption. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's petition to reopen and original claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection for hypertension, an August 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This notice also satisfied the requirements of Dingess and Kent.  

Prior to initial adjudication of the Veteran's service connection claims, November 2008 and August 2009 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The November 2008 letter included the notice of the requirements to establish service connection on a secondary basis as well.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed above, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

For original service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran's service, VA and private treatment records contain specific evaluation of the right ear.  No pathology has been found associated with the right ear as discussed above.  As these examinations are current, thorough and focus on the affected area, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  An examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran was provided a November 2008 VA examination in association with his low back disability claim.  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

The petition to reopen a claim of entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right ear disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to a service-connected cervical spine disability is denied.


REMAND

The Board must remand the Veteran's depressive disorder claim for additional development.  

The Veteran's service treatment records do not show a psychiatric disability.  The Veteran has submitted a pair of lay statements to the effect that the Veteran was sent home from duty during his last period of active service because of the death of his mother-in-law and his wife's illness afterward.  The lay statements indicate that the Veteran appeared depressed at that time.  His personnel records show that he ultimately received a hardship discharge to care for his wife who was in psychiatric treatment at that time.  The Veteran's psychiatric treatment records show a diagnosis of either a depressive disorder, not otherwise specified, or a major depressive disorder, with multiple references to conflicts with his wife and conflicts with an employer resulting in his termination and litigation.  These records do not date the disorder to service or relate the disorder to an in-service event.  

The Veteran appears to be making a continuity of symptomatology argument as to service connection for depression since service.  The Board notes that the Veteran is competent only to report feeling depressed during service, not whether those feelings amounted to a clinical disability.  The record is not clear whether the Veteran's major depressive disorder has been present continuously since service or, if not, whether the disorder is related to in-service events.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to the extent available, schedule the Veteran for VA examinations to determine whether the Veteran's an acquired psychiatric disability/major depressive disorder has been present since service or is related to in-service events.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


